Judgment, Supreme Court, New York County (Budd G. Goodman, J.), rendered June 17, 2004, convicting defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the third degree and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Defendant’s arguments for a reduced sentence under the Drug Law Reform Act (L 2004, ch 738) are without merit (People v Utsey, 7 NY3d 398 [2006]). Concur—Tom, J.E, Mazzarelli, Williams, McGuire and Kavanagh, JJ.